Citation Nr: 1001329	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right foot injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

4.  Entitlement to service connection for a right shoulder 
disability, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for spondylosis of the 
cervical spine, to include as due to undiagnosed illness.

6.  Entitlement to service connection for bilateral 
patellofemoral syndrome (PFS), to include as due to 
undiagnosed illness.

7.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

9.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness.

10.  Entitlement to an initial compensable evaluation for 
hypertension prior to July 24, 1997.

11.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension from July 24, 1997.

12.  Entitlement to an initial compensable evaluation for a 
residual scar from cyst removal, left temple.

13.  Entitlement to an initial compensable evaluation for a 
residual scar from excision of lump, top of the head.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1979 to March 1992, 
with service in the Southwest Asia theater from October 1990 
to March 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative raised an informal claim of 
entitlement to service connection for a left foot injury.  
See October 2009 informal hearing presentation.  The Board 
refers this issue to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested the opportunity to testify at a hearing 
held before a traveling Veterans Law Judge (VLJ) at a local 
VA office in the March 2009 substantive appeal.  To date, he 
has not been scheduled for such a hearing, and thus, this 
case must be remanded.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


